UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                  )
WILLIE VILLERY,                                   )
                                                  )
       Plaintiff,                                 )
                                                  )
               v.                                 )                 Civil Action No. 10-630 (BAH)
                                                  )
DISTRICT OF COLUMBIA, et al.                      )
                                                  )
       Defendants.                                )
                                                  )

                           MEMORANDUM OPINION AND ORDER

I.     Introduction.

       Plaintiff commenced this case in the Superior Court of the District of Columbia. See

Compl., ECF No. 8-1. Following removal of this case to this Court, Plaintiff noticed that his

complaint lacked several attachments that he claims to have attempted to file along with his

complaint in Superior Court. Pl.’s Mot. for Leave to Amend Compl. at 1, ECF No. 17

[hereinafter Mot.]. Plaintiff now moves for leave to amend his complaint to include those

attachments. Id. This motion will be denied in part as moot to the extent that Plaintiff may

amend once as a matter of course and will be granted in part to the extent that Plaintiff needs

leave of court to amend.

II.    Legal Standard.

       “A party may amend its pleading once as a matter of course within: (A) 21 days

after serving it, or (B) if the pleading is one to which a responsive pleading is required,

21 days after service of a responsive pleading or 21 days after service of a motion under

Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1). “In all other cases
a party may amend its pleading only with the opposing party’s written consent or the

court’s leave” and “[t]he court should freely give leave when justice so requires.” Fed.

R.Civ. P. 15(a)(2).

       A complaint is a pleading to which a responsive pleading is required. Fed. R.

Civ. P. 7(a)(2). Therefore, under Rule 15(a)(1)(B), a party has an absolute right to amend

its complaint at any time from the moment the complaint is filed until 21 days after the

earlier of the filing of a responsive pleading or a motion under Rule 12(b), (e), or (f).

Stone v. Dewey, No. 10-cv-159, 2011 WL 2784595, at *6 (N.D. Fla. July 14, 2011)

(citing James V. Hurson Assocs., Inc. v. Glickman, 229 F.3d 277, 283 (D.C. Cir. 2000)).

In cases involving multiple defendants, a plaintiff may file an amended complaint as of

right concerning only those defendants who, at the time the plaintiff files his amendment,

have not yet filed an answer or a Rule 12(b), (e), or (f) motion, as well as those

defendants who, at the time the plaintiff files his amendment, have filed an answer or a

Rule 12(b), (e), or (f) motion, but who have made that filing exactly or fewer than 21

days before the plaintiff files his amendment. In other words, the plaintiff may not file his

amendment as a matter of right concerning those defendants who filed an answer or a

Rule 12(b), (e), or (f) motion more than 21 days before the plaintiff attempts to make

such a filing. See Scott-Blanton v. Universal City Studios Productions, LLP, 244 F.R.D.

67, 69 (D.D.C. 2007) (analyzing a previous formulation of Rule 15, which defined the

right to amend once as a matter of course by reference only to the filing of a responsive

pleading and which terminated that right upon the filing of a responsive pleading, and

concluding that “[i]f there is more than one defendant, and not all have served responsive




                                                  2
pleadings, the plaintiff may amend the complaint as a matter of course with regard to

those defendants that have yet to answer.”).

III.   Analysis.

       Plaintiff commenced this medical malpractice case on March 29, 2010 against the

District of Columbia (“the District”); the Office of the Attorney General of the District of

Columbia (“OAG”); Corrections Corporation of America, Inc. (“CCA”); Unity Health Care, Inc.

(“Unity”); Greater Southeast Community Hospital (“the Hospital”); and Gangagee Balkissoon,

M.D. Compl. at 1. On April 28, 2010, CCA moved to dismiss this case under Federal Rule of

Civil Procedure 12(b) or alternatively for summary judgment under Federal Rule of Civil

Procedure 56. See Def. Corr. Corp. of Am. Inc.’s Mot. to Dismiss or, in the Alternative, for

Summ. J., ECF No. 2. On April 29, 2010, Unity moved to substitute the United States as the

proper federal defendant, and the United States moved to dismiss this case under Rule 12(b).

Fed. Def.’s Mot. to Dismiss and to Substitute Def., ECF No. 5. On May 7, 2010, Dr. Balkissoon

answered the complaint. Def. Gangagee Balkissoon, M.D.’s Ans. to Compl., ECF No. 9. On

June 18, 2010, the District moved to dismiss this case under Rule 12(b). District of Columbia’s

Mot. to Dismiss, ECF No. 14. Conspicuously absent from the District’s motion, however, is any

mention of OAG; the motion does not purport to be filed on behalf of OAG as a part of the

government of the District, and it does not request that the case against OAG be dismissed. See

id. It appears, then, that OAG has made no filings in this case. On July 29, 2010, the Hospital

answered the complaint. See Ans., ECF No. 21.

       By operation of the prisoner mailbox rule, see Houston v. Lack, 487 U.S. 266, 270–71

(1988), Plaintiff, who is imprisoned, filed his motion to amend on June 29, 2010—the date on

which he certifies that he placed his motion in the mail. See Mot. at 1. Plaintiff therefore filed



                                                 3
his motion before the Hospital filed its answer. Because OAG has made no filing, Plaintiff also

filed his motion before OAG filed anything. Although the United States has filed a Rule 12(b)

motion, the named defendant—Unity—has filed neither an answer nor Rule 12(b), (e), or (f)

motion; Unity has simply filed a motion to substitute. Therefore, Plaintiff may amend his

complaint as a matter of right as to Unity, OAG, and the Hospital. To the extent that Plaintiff

seeks the Court’s leave to make that amendment, he does not need it; his motion will be denied

in part as moot, and the amendment will simply be accepted as filed as to these defendants.

       All other defendants—the District, CCA, and Dr. Balkissoon—filed answers or Rule

12(b) motions, and did so more than 21 days before Plaintiff filed his motion to amend his

complaint. The Court will grant Plaintiff leave to amend as to these defendants. The omission

of the attachments from Plaintiff’s complaint in Superior Court appears to have been through no

fault of his own; at most, Plaintiff mistakenly “did not use the correct procedure.” Mot. at 1. In

the interest of a complete record, and considering the wide latitude due pro se plaintiffs, see

Konarski v. Donovan, 763 F. Supp. 2d 128, 135 (D.D.C. 2011), the Court will permit Plaintiff to

amend his complaint to include those attachments.

IV.    Conclusion and Order.

       Plaintiff may amend his complaint as a matter of right as to Unity, OAG, and the

Hospital. The motion to amend will therefore be denied in part as moot, and the complaint

simply accepted as amended as to these defendants. The Court will grant Plaintiff leave to

amend as to the District, CCA, and Dr. Balkissoon. The motion to amend will therefore be

granted, and the complaint accepted as amended as to these defendants. The Court will direct the

Clerk of the Court to file the amended complaint as a separate docket entry. The Court will also




                                                 4
give all defendants an opportunity to amend their answers or responsive motions—or to file them

in the first place—in light of this amendment.

        Accordingly, it is hereby

        ORDERED that Plaintiff’s Motion for Leave to Amend Complaint, ECF No. 17, is

GRANTED in part and DENIED as moot in part; it is

        FURTHER ORDERED that Plaintiff may amend his complaint once as a matter of

course concerning Unity Health Care, Inc.; Greater Southeast Community Hospital; and the

Office of the Attorney General of the District of Columbia; it is

        FURTHER ORDERED that leave to amend the complaint is granted concerning the

District of Columbia; Corrections Corporation of America, Inc.; and Gangagee Balkissoon,

M.D.; it is

        FURTHER ORDERED that the Clerk of the Court shall post as a new docket entry the

Amended Complaint, comprised of pages 4–10 of ECF No. 8-1, and the following exhibits: Peri-

Operative Record, ECF No. 8-1, p. 11; Peri-Operative Record, ECF No. 8-1, p. 12; Emergency

Department Triage/Initial Assessment, ECF No. 8-1, p. 13; Transfer Summary Form, ECF No. 8-

1, p. 14; Letter of Intent, ECF No. 17, p. 3; Letter of Intent, ECF No. 17, p. 4; Letter of Intent,

ECF No. 17, pp. 7–8; Letter of Intent, ECF No. 17, p. 9; Letter from Kelly Valentine, Letter of

Intent, ECF No. 17, p. 5; Inmate Grievance, ECF No. 17, pp. 10–11; Level 2 Grievance, ECF

No. 17, p. 12; Level 3 Grievance, ECF No. 17, p. 13; Inmate Grievance, ECF No. 17, pp. 14;

Level 2 Grievance, ECF No. 17, p. 15; Level 3 Grievance, ECF No. 17, p. 16; Receipt, ECF No.

17, p. 17; Letter from Patricia Britton, ECF No. 17, p. 18; Letter from Barbara J. Steward, ECF

No. 17, p. 19; it is




                                                  5
        FURTHER ORDERED that the District of Columbia may file an amended version of

the District of Columbia’s Motion to Dismiss, ECF No. 14, on or before November 14, 2011; it

is

        FURTHER ORDERED that the Office of the Attorney General of the District of

Columbia shall file its answer or a motion under Rule 12(b), (e), or (f) on or before November

14, 2011; it is

        FURTHER ORDERED that the Corrections Corporation of America, Inc. may file an

amended version of Defendant Corrections Corporation of America, Inc.’s Motion to Dismiss or,

in the Alternative, for Summary Judgment, ECF No. 2, on or before November 14, 2011; it is

        FURTHER ORDERED that Unity Health Care, Inc. shall file its answer or a motion

under Rule 12(b), (e), or (f) on or before November 14, 2011; it is

        FURTHER ORDERED that Greater Southeast Community Hospital may file an

amended version of its Answer, ECF No. 21, on or before November 14, 2011; it is

        FURTHER ORDERED that Gangagee Balkissoon, M.D., may file an amended version

of Defendant Gangagee Balkissoon, M.D.’s Answer to Complaint, ECF No. 9, on or before

November 14, 2011; and it is

        FURTHER ORDERED that if any party that is herein granted leave to amend a

previously filed motion or answer declines to file such an amendment, such party’s earlier

unamended filing shall be considered as though directed at the Amended Complaint.

        SO ORDERED this 27th day of October, 2011.

                                                            /s/
                                                            BERYL A. HOWELL
                                                            United States District Judge




                                                6